Hill, J.
The record in this case is quite voluminous, and a number of assignments of error are made in the amended motion for a new trial. We have given the entire record careful consideration, and have reached *243the conclusion that no reversible error of law was committed on the trial. No good purpose would be served by dealing with the alleged grounds of evror in detail; and it appearing that substantial justice has been done, and the verdict of the jury having the approval of the trial judge, we will not disturb his judgment in denying a new trial.
August 18, 1914.
Equitable petition. Before Judge Conyers. Appling superior eudrt. April 26, 1913.
James R. Grant and Alvin V. Sellers, for plaintiff.
W. W. Bennett, V. E. Padgett, and Bennet, Twitty, & Reese, for defendant.

Judgment affirmed.


All the Justice» concur.